DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
	3.	As directed by the amendment: claims 15, 23-24 and 27-29 have been amended, and claims 1-14 have been canceled previously, and no claims have been added. Thus, claims 15-31 are currently pending in this application, claims 16-22 remain withdrawn from consideration.
Specification
4.	In light of Applicant's Amendment/Remarks of 06/18/2021, the objection to the Specification set forth in the Office Action of 04/19/2021, is hereby withdrawn.
Claim Objections
5.	Claims 15 and 23-31 are objected to because of the following informalities:  
In claim 15, line 1: “A compressor, comprising:” should be changed to --A compressor comprising:--.
In claim 15, lines 6-7: “to store mixed liquid including liquid refrigerant and refrigerating machine oil” should be changed to --to store a mixed liquid including a liquid refrigerant and a refrigerating machine oil --.
In claim 15, lines 12-13: “the compressor further includes a spindle including an oil passage formed inside the spindle, driven by the electromotive mechanism” should be changed to -- a spindle that is including an oil passage formed inside the spindle being driven by the electromotive mechanism --.
In claim 23, line 1: “A refrigerant compressing apparatus, comprising:” should be changed to --A refrigerant compressing apparatus comprising:--
In claim 24, line 2: “an oil drain with pipe” should be changed to --an oil drain with a pipe--.
In claim 24, lines 5-6: “the controller is configured to adjust the oil concentration in the mixed liquid, by opening and closing the opening-closing valve of the oil drain valve” should be changed to --the controller is configured to adjust the oil concentration in the mixed liquid, by opening and closing the opening-closing valve of the oil drain--.

Claim Rejections - 35 USC § 112
6.	In light of Applicant's Amendment/Remarks of 06/118/2021, the rejection of claim 24 and 29 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 04/19/2020, is hereby withdrawn.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 15 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al. (hereinafter “Ishigaki”) (Pub. No. JP02002317785A cited in IDS filed 05/30/2018) in view of Matsuba et al. (hereinafter “Matsuba”) (Pub. No. JP3511775 B cited in IDS filed 05/30/2018).
Regarding claim 15, Ishigaki discloses a compressor (refrigerant compressor, as presented in Paragraph [0015]), comprising: 
a compression mechanism (compression mechanism 4 comprising a fixed scroll 2 and a swing scroll 3, see Paragraph [0015]) configured to compress refrigerant (the compression mechanism 4 is undoubtedly configured to compress refrigerant gas that is being discharged through the discharge pipe 10);
(electric mechanism portion 7, as discussed in Paragraph [0015] and seen in annotated Figure 1) configured to drive the compression mechanism (compression mechanism 4), 
a shell (shell 1) accommodating the compression mechanism (compression mechanism 4) and the electromotive mechanism (electric mechanism portion 7) inside a cylindrical inner surface of the shell in a radial direction (as best seen immediately below, the shell 1 is surely accommodating the compression mechanism 4 and the electric mechanism portion 7 inside the inner surface IS1 of the shell 1); 
a reservoir (the lower part LP1 of the shell 1) provided inside the shell and configured to store mixed liquid including liquid refrigerant and refrigerating machine oil (the reservoir, which is defined by the lower part of the shell 1, is clearly provided inside the shell 1 and being configured to store mixed liquid including liquid refrigerant and refrigerating machine oil, as stated in claim 1), and 
an electrode (pair of cylindrical electrodes 20, see Paragraphs [0015]-[0017] and Figure 1; pair of rod electrodes 21, as depicted in annotated Figure 6 and detailed in Paragraph {0023]); pair of rod electrodes 22, as presented in annotated Figure 7 and Paragraph [0025]) provided inside the reservoir (inside the lower part LP1) and facing the cylindrical inner surface of the shell (inherent);
the compressor (refrigerant compressor, as presented in Paragraph [0015]) further includes a spindle (defined by main shaft 8, which is extending downward from the swing scroll 3 and being rotationally driven by the electric mechanism unit 7, as noted in Paragraph [0015]) including an oil passage (oil supply passage 12, as detailed in Paragraph [0015]) formed inside the spindle (as depicted in annotated Figure 1, the oil supply passage 12 is surely formed inside the main shaft 8, which is designated as the spindle), driven by (driven by electric mechanism portion 7, including stator 5 and a rotor 6, see Paragraph [0015]). 

    PNG
    media_image1.png
    533
    736
    media_image1.png
    Greyscale

Particularly, as stated in SOLUTION, Ishigaki discloses as how oil concentration of the mixture fluid is being detected on the basis of an electrostatic capacity of the pair of electrodes, and the operation is controlled on the basis of the detected oil concentration.
A detection means connected to the pair of electrodes and detecting the oil concentration of the mixed liquid from the electrostatic capacity of the electrode (see claim 1). Further, in Paragraph [0015], Ishigaki especially notes that the pair of cylindrical electrodes 20 composed of a double cylinder for measuring dielectric characteristics. 
 Furthermore, Ishigaki, in Paragraph [0020], more clearly describes that the oil concentration of the mixed liquid obtained by mixing the refrigerating machine oil and the liquid refrigerant staying in the lower part of the shell is measured by the dielectric constant and the operation control of the refrigerant compressor is performed according to the measured oil concentration.

    PNG
    media_image2.png
    593
    654
    media_image2.png
    Greyscale
 

As best seen immediately above, Ishigaki evidently illustrates as how the positive displacement oil pump 13 is being arranged at the lower part of the shell 1. Ishigaki, in Paragraph [0013], states that the mixed liquid is taken out until the liquid level height of the mixed liquid staying in the lower part of the oil pump 13 is slightly above the suction port of the positive displacement oil pump 13. In this disclosure, Ishigaki explicitly teaches as how an inlet port IP13 is provided in the reservoir to suck up the mixed liquid to the oil passage 12, as instantly claimed. Likewise, Ishigaki also specifies that the pair of cylindrical electrodes 20 for measuring dielectric properties, which are composed of double cylinders, are arranged on the inner bottom surface of the shell 1. 
However, although Ishigaki discloses the majority of Applicant’s elements, he is silent as to the specifics as how the electrodes being provided inside the reservoir directly facing the inner surface of the shell. Nonetheless, the use of cylindrical electrodes which are directly facing the inner surface of the shell in a compressor is notoriously well-known in the art, as taught by Matsuba.
Matsuba in the same field of endeavor teaches another refrigerating compressor, wherein cylindrical shell 11 of the casing 1 is being combined with the lower base member 12 and the oil pump 3 having the oil suction opening 6 in a lower end (see Paragraph [0028]). Matsuba successfully exhibits as how capacitance type oil sensor 7 formed of flat double cylindrical electrodes 71 and 72 is arranged adjacent to an oil inlet port 6 of an oil pump 3 in order to detect the presence or absence of oil level (see Solution). Specifically, as  More specifically, in Paragraph [0030], Matsuba further details: Each base material 8 is using the support saddle 80 of L type, the outside insulator 81, the interval part insulator 82, the inside insulator 83, the insulating sleeve 84, the bolt 85 for combination, the corrosion plate 86, and the nut 87 as component parts, used the mounting bolt 88 for the base member 12, and has attached the base of the support saddle 80. Each insulating material 81, 82, 83, and 84 is formed of Teflon etc. 89 is a spacer which arranges the height of the electrodes 71 and 72 and the oil suction opening 6.

    PNG
    media_image3.png
    611
    870
    media_image3.png
    Greyscale


Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using cylindrical electrodes, as taught by Matsuba, in the Ishigaki compressor, as part of an obvious combination of known prior art structures, in this case the use of electrodes in a refrigerant compressor to achieve predictable results, in this case, to control the operation of the refrigerant compressor when the oil concentration exceed a certain level. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the electrode being provided inside the reservoir would be further directly facing the inner surface of the shell while being electrically isolated from the shell, as instantly claimed.
Although the combination of Ishigaki and Matsuba discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact that a lower end of the electrode is at least as high as the inlet port. Nevertheless, as shown in annotated Figure 8, Ishigaki performs another embodiment, wherein, as discussed in Paragraph [0029], cylindrical electrodes 23c and 23d being arranged in the vicinity of the suction pipe portion 23b of the positive displacement oil pump 23 so as to surround the suction pipe portion 23b. Further, in Paragraph [0028], Ishigaki expressly states that a first cylindrical electrode 23c has a length substantially equal to that of the suction pipe 23b.
Still further, with reference to annotated Figure 8, Ishigaki evidently demonstrates as how the first electrode 23c being located at a height of the inlet port IP13 while being 


    PNG
    media_image4.png
    318
    619
    media_image4.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using the cylindrical electrodes, as taught by Ishigaki, to the compressor of Ishigaki/ Matsuba, in order to further perform efficient control, as motivated by Ishigaki in Paragraph [0029].
Moreover, with specific regard to functional limitations directed towards the intended use of the apparatus, namely “configured to measure dielectric characteristics”, as stated in claim 15, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Thus, Ishigaki and Matsuba appears to disclose all aspects of Applicant’s claimed invention.  
Regarding claim 23, Ishigaki and Matsuba substantially disclose a refrigerant compressing apparatus comprising: the compressor of claim 15, as claimed and detailed above. Additionally, in Paragraph [0016], Ishigaki especially teaches that each electrode of the pair of cylindrical electrodes 20 is connected to a relative permittivity detection unit 30 such as an LCR meter, and the relative dielectric constant of a mixture of refrigerating machine oil and liquid refrigerant between the electrodes is being determined by the capacitance between the two electrodes. Likewise, in Paragraph [0017], Ishigaki also details as how the relative permittivity detected by the relative permittivity detection unit 30 is being sent to the oil concentration detection unit 31, and the oil concentration is being detected based on the oil concentration-relative permittivity correspondence graph shown in annotated Figure 4.

    PNG
    media_image5.png
    451
    393
    media_image5.png
    Greyscale

Ishigaki, in Paragraphs [0017]-[0019], then goes on to describe: 
Since the relative permittivity of the liquid refrigerant and the refrigerating machine oil is generally significantly different, the oil concentration can be obtained with considerable accuracy from this relative permittivity. Further, the corresponding graph of FIG. 4 needs to be measured in advance by an experiment and stored in the oil concentration detecting unit 31. Next, the oil concentration detected by the oil concentration detecting unit 31 is sent to the control unit 32, and control corresponding to the oil concentration is performed. Specifically, first, it is determined whether or not the oil concentration is 20% or less (S3), and if it is determined to be 20% or less, the operation of the refrigerant compressor itself is stopped (S4). This stop is performed by disconnecting the circuit between the power supply power line connected to the sealed terminal 11 and the electric mechanism unit 7. If it is determined in S3 that the oil concentration exceeds 20%, then it is determined whether or not the oil concentration is 50% or less (S5). Here, if it is determined that it is 50% or less, the liquid back amount is adjusted (S6), and if it is determined that the oil concentration exceeds 50%, the process returns to S1. The adjustment of the liquid back amount means that the evaporator 50, the compressor 51, the condenser 52, and the expansion valve 53 are connected by the main pipe 54 and further compressed from the evaporator 50 as shown in the refrigerant circuit diagram of FIG. 5. The main pipe 54 between the machines 51 and the main pipe 54 between the condenser 52 and the expansion valve 53 are connected by a bypass pipe 57 having a throttle 55 and a flow meter 56, and bypassed by adjusting the throttle 55. The amount of refrigerant bypassed by the pipe 57 is adjusted. If the opening degree of the throttle 55 is increased, the amount of refrigerant flowing into the compressor 51 decreases, and conversely, if the opening degree of the throttle 55 is reduced, the amount of refrigerant flowing into the compressor 51 increases.

Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the control system or controller, as taught by Ishigaki and  including the relative permittivity detection unit 30, the oil concentration detection unit 31 and control unit 32, is certainly comprising a processor or hardware circuit and being configured to measure a specific dielectric constant of the mixed liquid located between the electrode or pair of electrodes 20 and the shell facing the electrode and/or to measure, on a basis of the specific dielectric constant that is measured, an oil concentration indicating a ratio of the refrigerating machine oil in the mixed liquid and/or to control, on a basis of the oil 
Regarding claim 25, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. Additionally, in Paragraph [0018], Ishigaki especially teaches that the oil concentration detected by the oil concentration detecting unit 31 is sent to the control unit 32, and control corresponding to the oil concentration is performed. Specifically, Ishigaki further notes: it is determined whether or not the oil concentration is 20% or less (S3), and if it is determined to be 20% or less, the operation of the refrigerant compressor itself is stopped (S4). This stop is performed by disconnecting the circuit between the power supply power line connected to the sealed terminal 11 and the electric mechanism unit 7. 
Likewise, in Paragraph [0020], Ishigaki details that the operation of the refrigerant compressor is being controlled according to the measured oil concentration. Ishigaki then goes to describe how the oil concentration of the mixed liquid is being detected from the electrostatic capacities of the pair of electrodes provided in the shell and how the control is performed based on the detected concentration (see Paragraph [0034]-[0035]). Also, Ishigaki expressly states that the operation of the refrigerant compressor is stopped when the oil concentration becomes equal to or lower than a predetermined value. 
Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the control system or controller, including the relative permittivity detection unit 30, the oil concentration detection unit 31 and control unit 32, is surely being configured to measure the specific dielectric constant on a basis of electrostatic capacitance between the electrode or pair of electrodes and the shell 1 facing the electrode and/or to 
Regarding claim 26, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
Additionally, Ishigaki in Paragraph [0032], explicitly teaches: In the control unit 32, when the oil concentration obtained by the oil concentration detection unit 31 becomes a predetermined value, for example, less than 30%, the opening / closing device 26a is opened and sets a predetermined amount. The mixed liquid is taken out until the liquid level height of the mixed liquid staying in the lower part of the oil pump 13 is slightly above the suction port of the positive displacement oil pump 13. The mixed liquid is sent to the oil separator via the oil take-out pipe 26b, separated into the refrigerant and the refrigerating machine oil by the oil separator, and then the refrigerating machine oil is returned to the refrigerant compressor again. As such, the Examiner must assert that Ishigaki’s control unit 32 is clearly configured to directly or indirectly measure a liquid level of the mixed liquid on a basis of the oil concentration that is measured, as instantly claimed. 
Regarding claims 24 and 29, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 


    PNG
    media_image6.png
    524
    576
    media_image6.png
    Greyscale

Nonetheless, as presented in annotated Figure 9, Ishigaki especially demonstrates another embodiment, wherein reference numeral 26 denotes an oil removal device, which is mainly composed of an opening / closing device 26a provided at the lower part of the shell 1 and an oil removal pipe 26b connected to the opening / closing device 26a (see Paragraph [0031]). The open/close control of the opening/closing device 26a is controlled by the control unit 32. Clearly, disclosing this opening/closing device 26a, Ishigaki specifically teaches as how the opening / closing valve 26a being arranged to the oil removal pipe 26b.

Thus modified, one skilled in the art would have been reasonably appraised that the compressor would be further including an oil drain with a pipe located in a bottom portion of the reservoir and/or the oil drain would be further including an opening-closing valve to be opened and closed to discharge the mixed liquid via the pipe to outside and/or the control unit 32 would be further configured to adjust the oil concentration in the mixed liquid, by opening and closing the opening-closing valve of the oil drain and/or the control unit would be further configured to open the opening-closing valve 26a, when the oil concentration that is measured is lower than a predetermined third concentration, and close the opening-closing valve 26a, when a liquid level of the mixed liquid stored in the reservoir is equal to or lower than a predetermined first level, as instantly claimed.
Regarding claims 27 and 28, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
[AltContent: textbox ()] Thus modified, one skilled in the art would have been reasonably appraised that the refrigerant apparatus would be further comprising the refrigerant circuit sequentially connecting, by refrigerant pipes, the refrigerant compressing apparatus, a heat source-side heat exchanger, an expansion valve, and a use-side heat exchanger, the refrigerant circuit being configured to circulate refrigerant, as instantly claimed.

    PNG
    media_image7.png
    474
    671
    media_image7.png
    Greyscale

As best seen immediately above, Ishigaki evidently illustrates as how the positive displacement oil pump 13 is being arranged at the lower part of the shell 1. Ishigaki, in Paragraph [0013], further notes that the mixed liquid is taken out until the liquid level height of the mixed liquid staying in the lower part of the oil pump 13 is slightly above the suction port of the positive displacement oil pump 13. However, most importantly in Ishigaki is his specific arrangement of the electrodes, wherein the first electrode 23c is located at a height of the inlet port IP13 while being surrounded by the second electrode 23d.
As best seen immediately below, the lower end LEE23 of the electrode 23c and/or 23d is at least as high as the inlet port 23b. Clearly, Ishigaki successfully exhibits as how first cylindrical electrode 23c and the second cylindrical electrode 23d forming a pair of cylindrical electrodes and surrounding the suction pipe portion 23b of the oil pump 23. 


    PNG
    media_image8.png
    318
    681
    media_image8.png
    Greyscale


Likewise, in Paragraph [0019], Matsuba explicitly teaches that the double cylindrical electrodes 71 and 72 are arranged so that the oil suction opening 6 of the oil pump 3 being surrounded. With reference to annotated Figure 8 again, the second electrode 23d being arranged beyond the level of the first electrode 23c. Obviously, the second electrode 23d located above the first electrode 23c  to be insulated from the first electrode 23c, otherwise, the system cannot normally operate. 
As such, according to the combination, one skilled in the art would surely recognize that the electrode being located to surround the inlet port and/or the electrode including a first electrode having the lower end LEE23 located at a height of the inlet port IP13 and a second electrode located above the first electrode to be insulated from the first electrode, as instantly claimed.
Then, in Paragraph [0032], Ishigaki especially teaches: In the control unit 32, when the oil concentration obtained by the oil concentration detection unit 31 becomes a predetermined value, for example, less than 30%, the opening / closing device 26a is opened and sets a predetermined amount. The mixed liquid is taken out until the liquid level height of the mixed liquid staying in the lower part of the oil pump 13 is slightly above the suction port of the positive displacement oil pump 13. The mixed liquid is sent to the oil separator via the oil take-out pipe 26b, separated into the refrigerant and the refrigerating machine oil by the oil separator, and then the refrigerating machine oil is returned to the refrigerant compressor again.
Consequently, according to the combination, one skilled in the art would surely recognize that Ishigaki’s controller is being configured to measure an oil concentration distribution of the mixed liquid stored in the reservoir on a basis of the oil concentration in the mixed liquid measured by the first electrode and the oil concentration in the mixed liquid measured by the second electrode and/or to measure a liquid level of the mixed liquid stored in the reservoir on a basis of the oil concentration in the mixed liquid measured by the first electrode and the oil concentration in the mixed liquid measured by the second electrode, as instantly claimed.
Regarding claim 30, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. However, although the combination of Ishigaki and Matsuba discloses the vast majority of Applicant's claimed elements, it does not explicitly disclose specifics regarding the refrigerant circuit. Nevertheless, as depicted immediately below, Ishigaki exhibits another embodiment, wherein the system comprising the refrigerant circuit. 
As shown in annotated Figure 5 below, Ishigaki successfully demonstrates as how the refrigerant circuit is including the evaporator or use-side heat exchanger 50, the 
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using a refrigerant circuit, as taught by Ishigaki, with the refrigerant compressing apparatus of Ishigaki/ Matsuba, as part of an obvious combination of known prior art structures, in this case the use of refrigerant circuit, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.

    PNG
    media_image9.png
    318
    358
    media_image9.png
    Greyscale

Thus modified, one skilled in the art would have been reasonably appraised that the refrigerant apparatus would be further comprising the refrigerant circuit sequentially connecting, by refrigerant pipes, the refrigerant compressing apparatus, a heat source-side heat exchanger, an expansion valve, and a use-side heat exchanger, the refrigerant circuit being configured to circulate refrigerant, as instantly claimed.

Regarding claim 31, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
Additionally, in Paragraph [0019], Ishigaki further notes: The adjustment of the liquid back amount means that the evaporator 50, the compressor 51, the condenser 52, and the expansion valve 53 are connected by the main pipe 54 and further compressed from the evaporator 50 as shown in the refrigerant circuit diagram of FIG. 5. The main pipe 54 between the machines 51 and the main pipe 54 between the condenser 52 and the expansion valve 53 are connected by a bypass pipe 57 having a throttle 55 and a flow meter 56, and bypassed by adjusting the throttle 55. The amount of refrigerant bypassed by the pipe 57 is adjusted. If the opening degree of the throttle 55 is increased, the amount of refrigerant flowing into the compressor 51 decreases, and conversely, if the opening degree of the throttle 55 is reduced, the amount of refrigerant flowing into the compressor 51 increases.
Clearly, as best seen in annotated Figure 5, Ishigaki evidently demonstrates as how refrigerating apparatus comprising: a bypass circuit 57 connecting a point between the heat source-side heat exchanger or condenser 52 and the expansion valve 53, and a point between the use-side heat exchanger or evaporator 50 and the compressor 51; and an expansion device 53 provided in the bypass circuit 57 and certainly configured to adjust a flow rate of the refrigerant in accordance with a signal received from the controller, as instantly claimed.
Response to Arguments
11.	Applicant's arguments filed 06/18/2021 have been fully considered but they are
not persuasive. Applicant argues that, because “According to Matsuba, the electrodes (…) (71, 72) are provided to surround the oil suction opening 6 (…). Specifically Matsuba expressly teaches the double cylindrical electrodes 71, 72 arranged at the same height of the oil suction opening 6 [0006] to achieve the “key objective” of much more satisfactorily detecting the state of the oil actually pumped up via the oil suction opening 6 in the oil passage 5 (…) “ (see Applicant’s Remarks at page 13, first paragraph), and because “Rearranging Matsuba’s configuration of electrodes 71 and 72 in relation to Matsuba’s inlet port 6 would be contrary to Matsuba’s “key objective” of detecting the state of the oil actually pumped up via the oil suction opening 6 in the oil passage 5 [0005], [0019]. Such a re-arrangement would be improper hindsight and moreover would void Matsuba’s purpose” (see Applicant’s Remarks at page 14, third paragraph), the Applicant disagrees with the combinations of the references in arriving at the claimed invention. 
However, Applicant’s attention is drawn to the fact that Matsuba reference was brought solely for the purpose of showing how the cylindrical electrodes being directly facing the inner surface of the shell while being electrically isolated from the shell.
Indeed, as stated above in the analysis, Matsuba explicitly teaches as how the double cylindrical electrodes 71 and 72 are arranged so that the oil suction opening 6 of the oil pump 3 is being surrounded (see Paragraph [0019]). Further, as shown in annotated Figure 8 above and discussed in Paragraph [0029], Ishigaki performs as how cylindrical electrodes 23c and 23d being arranged in the vicinity of the suction pipe portion 23b of the positive displacement oil pump 23 so as to surround the suction pipe portion 23b. Also, in Paragraph [0028], Ishigaki expressly states that a first cylindrical electrode 23c has a length substantially equal to that of the suction pipe 23b.
The fact that Applicant’s device may or may not be different than that disclosed by the combination of Ishigaki and Matsuba does not discredit the arrangement disclosed by Ishigaki and Matsuba, absent claim limitations that require a narrower interpretation. 
Regardless of what assumptions Applicants are willing to make, the combination of Ishigaki and Matsuba discloses all the structural limitations of the claim 15 and is therefore fully capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). 
Furthermore, Applicant's assertion of the allowability of claims 23-31 is based on the alleged distinction between the Ishigaki/ Matsuba references and the claimed invention. Since the arguments related to the Ishigaki/ Matsuba references were unpersuasive, it is believed that the rejections of claims 23-31 under 35 USC §103 are deemed appropriate.
For the above reasons, it is believed that the rejections should be sustained.



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  
/LILYA PEKARSKAYA/Examiner, Art Unit 3746